Ryan, C.
The Geneva National Bank brought this action in the district court of Fillmore county for the foreclosure of a mortgage securing payment of a note made by Richard Donovan and Catherine Donovan. The defendants interposed the defense of usury, which, upon a trial, was sustained to the amount of $275A0, which' sum was accordingly credited upon the principal, and for the balance a decree was entered. By its petition in error the bank seeks to set aside the finding of the existence of usury.
The certificate of the clerk of the district court attached to the transcript is in this language: “I, H. F. Putlitz, clerk of the district court within and for the county of Fillmore, state of Nebraska, do hereby certify that the above and foregoing is a true and correct transcript of the plaintiff’s petition, answer of Richard Donovan and Catherine Donovan, reply of plaintiff herein, *614journal entries, except on demurrer and motion for a new trial, as the same appear on file and of record in the office of said clerk in the within entitled action. Witness my hand,” etc. Since there is expressly excepted from this certificate the journal entry on the motion for a new trial, the transcript must be considered as though, therein, that ruling did not appear. Under such circumstances the errors alleged to have occurred on the trial, or in the rendition of the judgment, cannot be reviewed in this court. (Leach v. Renwald, 45 Neb. 207, and authorities therein cited.) The judgment of the district court is therefore
Affirmed.